DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/16/2021.
           Claims 1-2 and 5-20 are currently pending.
           Claims 1-2, 5, 9, 10, 13-15, 17-18 have been amended.           Claims 3-4 have been cancelled.
           Claims 1 and 18 are independent claims.

Reasons for Allowance
2.        Claims 1-2 and 5-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claims 1 and similarly 18, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…detect an die EMI signal generated from the external device using the at least one antenna and the EMI detection module; and identify the external device based on the detected EMI signal and perform a designated operation based on at least the identification, wherein the EMI detection module is electrically coupled to the at least one antenna via a second electrical path branched from a first electrical path, the first electrical path coupling the at least one antenna and the communication module, wherein a filtering member comprising a filter is disposed in the second electrical path and is configured to filter the EMI signal from among in combination with all other elements as claimed in claim 1. 

        As to claim(s) 2, 5-17, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 19-20, the claims are allowed as they further limit allowed claim 19.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Paul (U.S Pat. 5697958) discloses an apparatus for detecting electromagnetic interference (EMI), or noise, that may disrupt the proper operation of medical devices implantable in patients, such as cardiac stimulators. Circuitry of the detector of the invention is independent of other circuitry of the medical device. EMI is magnetically induced on an antenna that may be within the metal housing of the device in a receiver circuit, and the EMI signals are output to the noise detector. A variety of alert signals may be provided to the medical device circuitry to warn of the presence of EMI so that appropriate responses may be taken to insure the safety of the patient dependent on the device. The detector may share the telemetry antenna of the medical device, or utilize a separate, dedicated antenna to receive EMI. Alternative antennas external to the metal housing of the medical device include leads from the device to the heart of the patient, and a dedicated antenna in the non-metal header of the device (see specification for more details).              Gross (U.S Pat. 7613580) discloses a system that generates an electromagnetic interference (EMI) fingerprint for a computer system is presented. During operation, the system executes a load script on the computer system, wherein the load script includes a specified sequence of operations. Next, the system receives EMI signals generated by the computer system while executing the load script. The system then generates the EMI fingerprint from the received EMI signals (see specification for more details).
             Kosaka (U.S Pat. 7541818) discloses a probe having directivity that a received band is widened in accordance with a measurement distance, toward a DUT, shift the received band of the probe in sequence, receive electromagnetic, and measure electromagnetic interference, a plurality of long and short measurement distances between the probe and the DUT are set, and measurement at the long measurement distance and measurement at the short measurement distance are performed plural times. Herein, the measurement at the short measurement distance is performed on a received band where electromagnetic interference is measured by the measurement at the long measurement distance. Thus, measurement of electromagnetic interference can be performed with high accuracy in a short time (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/1/2021